       Case 5:17-cv-00561-BKS-ATB Document 54 Filed 01/25/19 Page 1 of 1
U.S. Department of Labor                      201 Varick Street, Room 983
Office of the Solicitor                       New York, NY 10014
                                              Tel:    (646) 264-3653
                                              Fax:    (646) 264-3660
                                              Email: tai.amy@dol.gov

               Reply to the Attention of:     Amy Tai, Esq.

January 25, 2019

Via ECF

Honorable Andrew T. Baxter
U.S. Magistrate Judge
Northern District of New York
Federal Building and U.S. Courthouse
Syracuse, NY 13261

RE:    Acosta v. Liberty Gas Station and Convenience Store, LLC et al.,
       No. 5:17-cv-00561-BKS-ATB

Dear Judge Baxter:

Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor (the
“Secretary”) requests a status conference with Your Honor and all the defendants in this matter
to discuss the representation of defendant Liberty Pizza & Convenience, Inc. (“Liberty Pizza”).

On April 17, 2018, attorney Robert Tisdell entered an appearance for all three defendants in this
matter, substituting for defendants’ prior counsel at Bousquet Holstein PLLC. See ECF No. 33.
In late November 2018, Mr. Tisdell’s office told counsel for the Secretary that Mr. Tisdell was
undergoing rehabilitation for a medical condition and that Mr. Tisdell had asked attorney Anas
Saleh to handle his case. On January 4, 2019, Anas Saleh entered an appearance for only two of
the defendants, Huseyin Turan and Liberty Gas Station and Convenience Store, LLC (“Liberty
Gas”). See ECF No. 49. The Secretary’s understanding from Mr. Saleh is that Mr. Tisdell is still
recovering and unable to currently participate in this litigation. Because Mr. Tisdell’s office has
not filed a motion to withdraw and Mr. Saleh does not represent Liberty Pizza, the Secretary
requests the Court’s guidance on how to proceed with Liberty Pizza’s representation. Counsel
for the Secretary has conferred with Mr. Saleh and he concurs that that the Court’s guidance on
this issue would be helpful.

Sincerely,

Jeffrey S. Rogoff
Regional Solicitor

By:    /s/
       Amy Tai
       Trial Attorney
